Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the arguments filed on 10/08/2021. Claims 1 through 11 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being anticipated by Koike US 20110234789 A1 in view of Satou US-20150127161-A1 (hereinafter referred to as “Koike” and “Satou”).
Regarding claim 1, Koike teaches an operation system comprising: 
A robot which performs an operation with regard to a workpiece serving as an operation object (see Koike para [0029]);
	a marker unit attached to a measurement object which is at least one of the workpiece, the robot, an object fixed in position relative to the workpiece, and an object defining an operation area, the marker unit including a base section and a plurality of markers attached to the base section (see Koike FIG. 1A and 1B, para [0034]);

A memory which stores teaching data including attachment position data and operation data, the attachment position data indicating a correspondence relationship between the identification information of each of the markers and an attachment position of the corresponding marker, and the operation data indicating operation content of the operation performed by the robot (see Koike claim. 11). Koike teaches an imaging device that captures the positional information of a workpiece and the plurality of unit marks indicating storing the information;
And a controller which calculates a three-dimensional position of the measurement object based on the three-dimensional positions of the plurality of markers detected by the sensor and the attachment position data stored in the memory and controls the robot based on the three-dimensional position of the measurement object and the operation data so as to make the robot perform the operation (see Koike para [0074], and para [0043]).
	Koike does not explicitly teach a sensor which individually detects identification information and three-dimensional positions of each of the plurality of markers included in the marker unit, wherein the identification information of each of the plurality of markers is distinct from the identification information of each of the other markers of the plurality of markers;
	However, Satou teaches a sensor which individually detects identification information and three-dimensional positions of each of the plurality of markers included in the marker unit, wherein the identification information of each of the plurality of markers is distinct from the identification information of each of the other markers of the (see Satou fig. 5, para [0008], para [0035], and [0036]). The three-dimensional positions of the points 31 measured on each article can be different from each other or they can form a connected set as mentioned in para [0035] and [0036].
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as taught in Koike to include the feature of individually detecting three-dimensional positions of each of the plurality of markers as mentioned in Satou in order to gain more accuracy regarding the position of each workpiece.
Regarding claim 3, the combination of Koike and Satou teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, Koike further teaches wherein the marker unit is attached to the object defining the operation area, and wherein based on the positions of the plurality of markers detected by the sensor, the controller positionally specifies the operation area where the robot performs the operation (see Koike para [0029]).
Regarding claim 4, the combination of Koike and Satou teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, Koike further teaches wherein the minimum required number of the markers whose three-dimensional positions must be measured to specify the position and attitude of the measurement object is referred to as N, and the number of the markers included in the marker unit is at least N+1 (see Koike para [0120]). The position markers labeled are in plurality, which indicates N+1. It would be obvious to refer to the markers as N.
Regarding claim 6, the combination of Koike and Satou teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, Koike further teaches wherein the marker unit is detachably attachable to the measurement object (see Koike claim 4).
Regarding claim 7, the combination of Koike and Satou teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, Koike further teaches wherein the memory stores three-dimensional data of the measurement object (see Koike para [0074] and para [0043]),
And wherein the controller specifies the position and attitude of the measurement object based on the positions of the markers detected by the sensor and the three- dimensional data of the measurement object (see Koike para [0074] and para [0043]).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Satou and further in view of Fujita US 20180046152 A1 (hereinafter referred to as “Fujita”).
	Regarding claim 2, the combination of Koike and Satou teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, however, neither Koike nor Satou teach wherein the robot and the marker unit are each pluralized so that a plurality of robots and a plurality of marker units are arranged in the operation system, 
And wherein the controller uses common teaching data to individually control the plurality of robots. 
However, Fujita teaches wherein the robot and the marker unit are each pluralized so that a plurality of robots and a plurality of marker units are arranged in the operation system (see Fujita para [0059]),
And wherein the controller uses common teaching data to individually control the plurality of robots (see Fujita para [0099]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as disclosed in Koike to include a plurality of operation devices as mentioned in Fujita because it would help measure more points disposed on the workpiece being operated on.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Satou and further in view of Tilo DE102015104582A1 (hereinafter referred to as “Tilo”).
Regarding claim 5, the combination of Koike and Satou teaches the operation system as taught in claim 4 and as addressed above in the rejection of claim 4, Koike further teaches … the three-dimensional positions … 
… [To] calculate the three-dimensional position of the measurement object (see Koike para [0075]).
Koike does not teach wherein the memory stores priority levels each of which is associated with the identification information of each of the markers,
And wherein when the N+1 or more markers are detected, the controller uses … the N markers in the order of the priority levels …
However Tilo teaches wherein the memory stores priority levels each of which is associated with the identification information of each of the markers (see Tilo para [0017] and para [0062])
And wherein when the N+1 or more markers are detected, the controller uses … the N markers in the order of the priority levels (see Tilo para [0017])
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as disclosed in Koike to include priority levels associated with identification information in order to obtain the most accurate information associated with the markers.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Satou and further in view of Yamamaura US 20090053004 A1 and Croft et al "Overcoming occlusions in eye-in-hand visual search," (hereinafter referred to as “Croft” and “Yamamaura”).
Regarding claim 8, the combination of Koike and Satou teaches the operation system as taught in claim 1 and as addressed above in the rejection of claim 1, neither Koike nor Satou explicitly teach comprising; a movement device attached to the sensor and coupled to a rail for moving the sensor along the rail,
	However, Yamamaura teaches comprising; a movement device attached to the sensor and coupled to a rail for moving the sensor along the rail (see Yamamaura para [0260] and [0261] and fig. 23)
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as disclosed in Koike to include the feature of a movement device attached to a sensor and couple to a rail as mentioned in Yamamaura in order to save time for the calibration operation being performed.
	Neither Koike, Satou, nor Yamamaura explicitly teach wherein the movement device moves the sensor when any one of the markers is determined to become undetectable.
However, Croft teaches wherein the movement device moves the sensor when any one of the markers is determined to become undetectable (see Croft section III. Methodology “However, when a persistent occlusion obstructs the target (i.e., it is situated along the line of sight between the camera and the target) the base of the camera must move to the visible region to reacquire the target. The visible region is defined as the region where the camera and all points on a convex target that face the camera can be connected by an unbroken straight line. Once the camera reaches the visible region a pan-tilt search can regain the target.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as disclosed in Koike to include moving the sensor as the markers become undetectable as mentioned in Croft in order to save time.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Satou and further in view of Fujita and further in view of Marrion US 20100166294 A1 (hereinafter referred to as “Marrion”).
Regarding claim 9, the combination of Koike and Satou teaches the operation system as taught in claim 1, neither Koike nor Satou explicitly teach wherein the sensor includes: a first sensor disposed at a first position; 
And a second sensor disposed at a second position that is different from the first position,
However, Fujita teaches wherein the sensor includes: a first sensor disposed at a first position;
And a second sensor disposed at a second position that is different from the first position (see Fujita para [0047] and para [0066]),
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as disclosed in Koike to include more than one sensor as mentioned in Fujita in order to gain more detailed information about the workpiece.
Neither Koike, Satou, nor Fujita explicitly disclose wherein when any one of the markers cannot be detected by the first sensor, the controller uses the second sensor to detect the marker which cannot be detected by the first sensor.
However, Marrion teaches wherein when any one of the markers cannot be detected by the first sensor, the controller uses the second sensor to detect the marker which cannot be detected by the first sensor (see Marrion para [0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the operation system as taught in Koike to include a second sensor to detect information that could not be detected by the first sensor as taught in Marrion in order to measure the entire area of the workplace.
Response to Arguments
The arguments submitted by the applicant have been considered but are rendered to be moot. In response to the applicant’s argument that Koike does not disclose a sensor which individually detects identification information and three-dimensional positions of each of the plurality of markers included in the marker unit. In Satou fig. 5, the plurality of markers can be seen disposed on each article and as disclosed in para [0008], para [0035], and [0036], the three-dimensional positions of the points 31 measured on each article can be different from each other or they can form a connected set. Therefore, Satou shows taking into account the detection of distinct individual marker positions as disposed on each article.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170154397 A1 teaches storing three-dimensional data of an article being measured from a sensor.
US 10242438 B2 teaches obtaining the position and orientation through the three-dimensional points disposed on an assembled object using a robot system.
 US 20120294509 A1 teaches a processing unit which performs visual surveying based on a reference image and a picked-up image, a robot control unit which controls a robot based on a control signal, and a storage unit which stores the reference image and a marker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690. The examiner can normally be reached Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H.S./           Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664